--------------------------------------------------------------------------------

Exhibit 10.1

 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (“Agreement”) is made June 28, 2011, by and between
BioTime, Inc. (“BioTime”), a California corporation, OrthoCyte Corporation, a
California corporation ("OrthoCyte"), and William P. Tew ("Executive").


W I T N E S S E T H:


WHEREAS, OrthoCyte and Executive have entered into an Employment Agreement,
dated March 21, 2011 (the “Original Employment Agreement”), with respect to the
employment of Executive by OrthoCyte;


WHEREAS, the Original Employment Agreement provides that Executive shall perform
duties for Related Companies as well as for OrthoCyte and BioTime was a Related
Company under the Original Employment Agreement;


WHEREAS, BioTime has previously appointed Executive as Vice President of
Business Development and has subsequently appointed him as Chief Commercial
Officer;


WHEREAS, BioTime, OrthoCyte and Executive desire to replace the Original
Employment Agreement with this Agreement;


NOW, THEREFORE, in consideration of the terms and conditions hereinafter set
forth, the parties hereto agree as follows:


1.             Engagement; Position and Duties.


(a)           BioTime agrees to employ Executive in the position of Vice
President-Business Development and Chief Commercial Officer effective July 1,
2011.  Executive shall perform the duties and functions as are normally carried
out by a Vice President-Business Development and Chief Commercial Officer of a
developer of pharmaceutical or medical products of a size comparable to BioTime,
and as the Board of Directors of BioTime (the "Board of Directors") shall from
time to time reasonably determine.  Without limiting the generality of the
immediately preceding sentence, Executive's duties shall include, but shall not
be limited to: (i) directing the marketing and production staff of BioTime and
Related Companies to achieve production and sales plans, including hiring and
training of personnel as necessary; (ii) setting up policies, procedures, and
controls to comply with good laboratory practices; (iii) management of planning
and design of the development of new products, (iv) interfacing with
collaborators in research and product development programs, (v) management of
writing and securing research grants; (vi) management of budgets and
expenditures; and (vii) such other duties as the Board of Directors may from
time to time determine.  Executive shall devote his best efforts, skills, and
abilities, on a full-time basis, exclusively to the business of BioTime and its
Related Companies pursuant to, and in accordance with, reasonable business
policies and procedures, as fixed from time to time by the Board of
Directors.  Executive covenants and agrees that he will faithfully adhere to and
fulfill such policies as are established from time to time by the Board of
Directors.


(b)           Performance of Services for Related Companies.  In addition to the
performance of services for BioTime, Executive shall, to the extent so required
by BioTime, also perform services for one or more members of a consolidated
group of which BioTime is a part ("Related Company"), provided that such
services are consistent with the kind of services Executive performs or may be
required to perform for BioTime under this Agreement.  Without restricting the
generality of the preceding sentence, Executive shall retain the position of
Vice President-Business Development of OrthoCyte, which is a Related Company
under this Agreement.  If Executive performs any services for any Related
Company (including but not limited to OrthoCyte), Executive shall not be
entitled to receive any compensation or remuneration in addition to or in lieu
of the compensation and remuneration provided under this Agreement on account of
such services for the Related Company.  Executive covenants and agrees that he
will faithfully adhere to and fulfill such policies as are established from time
to time by the board of directors of any Related Company for which he performs
services, to the extent that such policies and procedures differ from or are in
addition to the policies and procedures adopted by the Board of Directors.

 
 

--------------------------------------------------------------------------------

 

(c)           No Conflicting Obligations.  Executive represents and warrants to
BioTime that he is under no obligations or commitments, whether contractual or
otherwise, that are inconsistent with his obligations under the Agreement and
this Supplement or that would prohibit him, contractually or otherwise, from
performing his duties as the Vice President-Business Development and Chief
Commercial Officer of BioTime as provided herein.


(d)           No Unauthorized Use of Third Party Intellectual
Property.  Executive represents and warrants that he will not use or disclose,
in connection with his employment by BioTime or any Related Company, any
patents, trade secrets, confidential information, or other proprietary
information or intellectual property as to which any other person has any right,
title or interest, except to the extent that BioTime or a Related Company holds
a valid license or other written permission for such use from the owner(s)
thereof.  Executive represents and warrants to BioTime that he has returned all
property and confidential information belonging to any prior employer.


2.             Compensation


(a)           Salary.  Commencing July 1, 2011 and during the term of this
Agreement, BioTime shall pay to the Executive an annual salary of two hundred
ten thousand dollars ($210,000) the ("Annual Salary").  The Annual Salary shall
be in lieu of the Annual Salary from OrthoCyte under the Original Employment
Agreement and Executive agrees to look solely to BioTime for such compensation
commencing on and after July 1, 2011.  Executive's salary shall be paid in equal
semi-monthly installments, consistent with BioTime's regular salary payment
practices.  Executive's salary may be increased from time-to-time by BioTime
without affecting this Agreement.


(b)           Bonus.  Executive shall be eligible for an annual bonus, as may be
approved by the Board of Directors in its discretion, based on Executive's
performance and achievement of goals or milestones set by the Board of
Directors.  Executive agrees that the Board of Directors of BioTime may follow
the recommendations of the Compensation Committee of the board of directors of
BioTime’s parent company in determining whether to a award bonus or to establish
performance goals or milestones


(c)           Expense Reimbursements. BioTime or a Related Company shall
reimburse Executive for reasonable commute, travel, and other business expenses
incurred by Executive in the performance of his duties hereunder, subject to
BioTime's (or a Related Company's) policies and procedures in effect from time
to time, and provided that Executive submits supporting vouchers.  BioTime shall
also provide the Executive with a monthly housing allowance of two thousand
dollars ($2,000) through March 20, 2012.  BioTime will review Executive’s
housing allowance after March 20, 2012 but will not be obligated to extend the
allowance.

 
2

--------------------------------------------------------------------------------

 

(d)           Benefit Plans.  Executive shall be eligible (to the extent he
qualifies) to participate in any retirement, pension, life, health, accident and
disability insurance, stock option plan or other similar employee benefit plans
which may be adopted by BioTime (or Related Company) for its executive officers
or other employees.  BioTime shall pay for all premiums for any such insurance
policies covering Executive and Executive's spouse and children, if any, to the
extent such insurance coverage is available under Company employee benefit
plans.


(e)           Vacation; Sick Leave.  Executive shall be entitled to three weeks
of vacation without reduction in compensation, during each calendar year.  Such
vacation shall be taken at such time as is consistent with the needs and
policies of BioTime and its Related Companies.  All vacation days and sick leave
days shall accrue annually based upon days of service.  Executive shall also be
entitled to leave from work, without reduction in compensation for ten days
during each calendar year, due to illness subject to the policies and procedures
of BioTime, and subject to the provisions of this Agreement governing
termination due to disability, sickness or illness.  BioTime may, from time to
time, adopt policies governing the disposition of unused vacation days and sick
leave days remaining at the end of BioTime's fiscal year; which policies may
govern whether unused vacation days or sick leave days will be paid, lost, or
carried over into subsequent fiscal years.


3.             Competitive Activities. During the term of Executive's employment
with BioTime and for one year thereafter, Executive shall not, for himself or
any third party, directly or indirectly employ, solicit for employment or
recommend for employment any person employed by BioTime or any Related
Company.  During the term of Executive's employment, he shall not, directly or
indirectly as an employee, contractor, officer, director, member, partner,
agent, or equity owner, engage in any activity or business that competes or
could reasonably be expected to compete with the business of BioTime or any
Related Company.  Executive acknowledges that there is a substantial likelihood
that the activities described in this Section would (a) involve the unauthorized
use or disclosure of BioTime's or a Related Company's Confidential Information
and that use or disclosure would be extremely difficult to detect, and (b)
result in substantial competitive harm to the business of BioTime or a Related
Company.  Executive has accepted the limitations of this Section as a reasonably
practicable and unrestrictive means of preventing such use or disclosure of
Confidential Information and preventing such competitive harm.


4.             Inventions/Intellectual Property/Proprietary Information


(a)           Inventions and Discoveries Belong to BioTime.  Any and all
inventions, discoveries, improvements or intellectual property which Executive
may conceive or make during the period of employment relating to or in any way
pertaining to or connected with the systems, products, apparatus, or methods
employed, manufactured, constructed or researched by BioTime (or any Related
Company) shall be the sole and exclusive property of BioTime (or a Related
Company).  The obligations provided for by this Agreement, except for the
requirements as to disclosure in Section, do not apply to any rights Executive
may have acquired in connection with an invention, discovery, improvement, or
intellectual property for which no equipment, supplies, facility, or trade
secret information of BioTime or a Related Company was used and which was
developed entirely on the Executive's own time and (a) which at the time of
conception or reduction to practice does not relate directly or indirectly to
the business of BioTime or a Related Company, or to the actual or demonstrable
anticipated research or development activities or plans of BioTime or any
Related Company, or (b) which does not result from any work performed by
Executive for BioTime or any Related Company. The parties understand and agree
that this limitation is intended to be consistent with California Labor Code,
Section 2870, a copy of which is attached as Exhibit A.  If Executive wishes to
clarify that something created by him prior to his employment by BioTime that
relates to the actual or proposed business of BioTime or any Related Company is
not within the scope of this Agreement, he has listed it on Exhibit B in a
manner that does not violate any third party rights.  To the extent allowed by
law, the rights assigned by Executive to BioTime and the Related Companies
includes all rights of paternity, integrity, disclosure and withdrawal and any
other rights that may be known as or referred to as "moral rights," "artist's
rights," "droit moral," or the like (collectively "Moral Rights").  To the
extent Executive retains any such Moral Rights under applicable law, he hereby
ratifies and consents to any action that may be taken with respect to such Moral
Rights by or authorized by BioTime or a Related Company and agrees not to assert
any Moral Rights with respect thereto. Executive shall confirm in writing any
such ratifications, consents and agreements from time to time as requested by
BioTime or a Related Company.

 
3

--------------------------------------------------------------------------------

 

(b)           Disclosure of Inventions and Discoveries.  Executive agrees to
disclose promptly to BioTime or a Related Company all improvements, discoveries,
or inventions which Executive may make solely, jointly, or commonly with others,
and to assign as appropriate such improvements, discoveries, inventions or
intellectual property to BioTime or a Related Company, where the rights are the
property of BioTime or a Related Company.  Executive agrees to execute and sign
any and all applications, assignments, or other instruments which BioTime or a
Related Company may deem necessary in order to enable BioTime or a Related
Company, at its expense, to apply for, prosecute, and obtain patents of the
United States or foreign countries for the improvements, discoveries, inventions
or intellectual property, or in order to assign or convey to or vest in BioTime
or a Related Company the sole and exclusive right, title, and interest in and to
said improvements, discoveries, inventions, or patents.  Executive hereby
irrevocably designates and appoints BioTime or a Related Company designated by
BioTime as Executive's agent and attorney-in-fact, coupled with an interest and
with full power of substitution, to act for and in Executive's behalf to execute
and file any document and to do all other lawfully permitted acts to further the
purposes of this paragraph with the same legal force and effect as if executed
by Executive.  This paragraph is applicable whether or not the invention,
discovery, improvement or intellectual property was made under the circumstances
described in paragraph (a) of this Section.  Executive agrees to make such
disclosures understanding that they will be received in confidence and that,
among other things, they are for the purpose of determining whether or not
rights to the related invention, discovery, improvement, or intellectual
property is the property of BioTime or a Related Company.


(c)           Confidential and Proprietary Information.  During his employment,
Executive will have access to trade secrets and confidential information of
BioTime and any Related Company.  Confidential Information means all information
and ideas, in any form, relating in any manner to matters such as: products;
formulas; technology and know-how; inventions; clinical trial plans and data;
business plans; marketing plans; the identity, expertise, and compensation of
employees and contractors; systems, procedures, and manuals; customers;
suppliers; joint venture partners; research collaborators; licensees; and
financial information.  Confidential Information also shall include any
information of any kind, whether belonging to BioTime, a Related Company, or any
third party, that BioTime or a Related Company has agreed to keep secret or
confidential under the terms of any agreement with any third
party.  Confidential Information does not include:  (i) information that is or
becomes publicly known through lawful means other than unauthorized disclosure
by Executive; (ii) information that was rightfully in Executive's possession
prior to his employment with BioTime and was not assigned to BioTime or a
Related Company or was not disclosed to Executive in his capacity as a director
or other fiduciary of BioTime or a Related Company; or (iii) information
disclosed to Executive, after the termination of his employment by BioTime,
without a confidential restriction by a third party who rightfully possesses the
information and did not obtain it, either directly or indirectly, from BioTime
or a Related Company, and who is not subject to an obligation to keep such
information confidential for the benefit of BioTime, a Related Company, or any
third party with whom BioTime or a Related Company has a contractual
relationship.  Executive understands and agrees that all Confidential
Information shall be kept confidential by Executive both during and after his
employment by BioTime.  Executive further agrees that he will not, without the
prior written approval by BioTime, disclose any Confidential Information, or use
any Confidential Information in any way, either during the term of his
employment or at any time thereafter, except as required by BioTime or a Related
Company in the course of his employment.

 
4

--------------------------------------------------------------------------------

 

5.             Termination of Employment.  Executive understands and agrees that
his employment has no specific term.  This Agreement, and the employment
relationship, are "at will" and may be terminated by either party with or
without cause upon thirty (30) days advance written notice to the other.  Except
as otherwise agreed in writing or as otherwise provided in this Agreement, upon
termination of Executive's employment, BioTime shall have no further obligation
to Executive by way of compensation or otherwise as expressly provided in this
Agreement.


(a)           Separation Benefits.  Upon termination of Executive's employment
with BioTime for any reason, Executive will receive the severance benefits set
forth below, but Executive will not be entitled to any other compensation,
award, or damages with respect to his employment or termination of employment.


(i)            Termination for Cause, Death, Disability, or Resignation.  In the
event of Executive's termination for Cause, or termination as a result of his
death or Disability, or his resignation, Executive will be entitled to receive
payment for all unpaid salary, accrued but unpaid bonus, if any, and vacation
accrued as of the date of his termination of employment.  Executive will not be
entitled to any cash severance benefits or additional vesting of any Company
stock options or other equity or cash awards.


(ii)           Termination Without Cause.  In the event of Executive's
termination without Cause, he will be entitled to (A) the benefits set forth in
paragraph (a)(i) of this Section, and (B) payment in an amount equal to: (1)
three months' base salary plus the cost to terminate any housing lease if
terminated within the first 12 months of employment, or (2) six months' base
salary if terminated after 12 months of employment, either of which may be paid
in a lump sum or, at the election of BioTime, in installments consistent with
the payment of Executive's salary while employed by BioTime, subject to such
payroll deductions and withholdings as are required by law.


(iii)          Change of Control.  In the event BioTime (or any successor in
interest to BioTime that has assumed BioTime's obligation under this Agreement)
terminates Executive's employment without Cause within twelve (12) months
following a Change in Control, Executive will be entitled to (A) the benefits
set forth in paragraph (a)(i) of this Section, and (B) the benefits set forth in
paragraph (a)(ii) of this Section.


(b)           Release.  Any other provision of this Agreement notwithstanding,
paragraphs (a)(ii) and (a)(iii) of this Section shall not apply unless the
Executive (i) has executed a general release of all claims (in a form prescribed
by BioTime) and (ii) has returned all property of BioTime and any Related
Companies in the Executive's possession.

 
5

--------------------------------------------------------------------------------

 

(c)           Definitions.  For purposes of this Section, the following
definitions shall apply:


(i)           "Affiliated Group" means (A) a Person and one or more other
Persons in control of, controlled by, or under common control with such Person;
and (B) two or more Persons who, by written agreement among them, act in concert
to acquire Voting Securities entitling them to elect a majority of the directors
of BioTime.


(ii)           "Cause" means: (A) the failure to properly perform Executive's
job responsibilities, as determined reasonably and in good faith by the Board of
Directors; (B) commission of any act of fraud, gross misconduct or dishonesty
with respect to BioTime or any Related Company; (C) conviction of, or plea of
guilty or "no contest" to, any felony, or a crime involving moral turpitude; (D)
breach of any provision of this Agreement or any provision of any proprietary
information and inventions agreement with BioTime or any Related Company; (E)
failure to follow the lawful directions of the Board of Directors of BioTime or
any Related Company; (F) chronic alcohol or drug abuse; (G) obtaining, in
connection with any transaction in which BioTime, Related Companies or BioTime’s
affiliates is a party, a material undisclosed financial benefit for himself or
for any member of his immediate family or for any corporation, partnership,
limited liability company, or trust in which he or any member of his immediate
family owns a material financial interest; or (H) harassing or discriminating
against, or participating or assisting in the harassment of or discrimination
against, any employee of BioTime (or a Related Company or an affiliate of
BioTime) based upon gender, race, religion, ethnicity, or nationality.


(iii)           "Change of Control" means (A) the acquisition of Voting
Securities of BioTime by a Person or an Affiliated Group entitling the holder
thereof to elect a majority of the directors of BioTime; provided, that an
increase in the amount of Voting Securities held by a Person or Affiliated Group
who on the date of this Agreement owned beneficially owned (as defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended, and the
regulations thereunder) more than 10% of the Voting Securities shall
not constitute a Change of Control; and provided, further, that an acquisition
of Voting Securities by one or more Persons acting as an underwriter in
connection with a sale or distribution of such Voting Securities shall not
constitute a Change of Control under this clause (A); (B) the sale of all or
substantially all of the assets of BioTime; or (C) a merger or consolidation of
BioTime with or into another corporation or entity in which the stockholders of
BioTime immediately before such merger or consolidation do not own, in the
aggregate, Voting Securities of the surviving corporation or entity (or the
ultimate parent of the surviving corporation or entity) entitling them, in the
aggregate (and without regard to whether they constitute an Affiliated Group) to
elect a majority of the directors or persons holding similar powers of the
surviving corporation or entity (or the ultimate parent of the surviving
corporation or entity); provided, however, that in no event shall any
transaction described in clauses (A), (B) or (C) be a Change of Control if all
of the Persons acquiring Voting Securities or assets of BioTime or merging or
consolidating with BioTime are one or more Related Companies.


(iv)           "Disability" shall mean Executive's inability to perform the
essential functions of his job responsibilities for a period of one hundred
eighty (180) days in the aggregate in any twelve (12) month period.

 
6

--------------------------------------------------------------------------------

 

(v)           "Person" means any natural person or any corporation, partnership,
limited liability company, trust, unincorporated business association, or other
entity.


(vi)           "Voting Securities" means shares of capital stock or other equity
securities entitling the holder thereof to regularly vote for the election of
directors (or for person performing a similar function if the issuer is not a
corporation), but does not include the power to vote upon the happening of some
condition or event which has not yet occurred.


6.             Successor Employment Agreement.  Effective July 1, 2011, Section
2 and Section 5 of this Agreement shall supersede and replace in all respects
Section 2 and Section 5 of the Original Employment Agreement, except that the
Original Employment Agreement and the employment relationship between Executive
and OrthoCyte shall remain "at will" and may be terminated by either party with
or without cause upon thirty (30) days advance written notice to the other.  The
effectiveness of this Agreement shall not constitute a termination of
Executive’s employment by OrthoCyte without Cause as defined in the Original
Employment Agreement, and Executive shall remain an employee and officer of
OrthoCyte, except that his compensation shall be paid by BioTime rather than
OrthoCyte and after July 1, 2011 Executive shall not be entitled to receive a
salary, or any vacation or sick leave from OrthoCyte under the Original
Employment Agreement or otherwise in addition to the Annual Salary, vacation and
sick leave benefits from BioTime under this Agreement, nor shall Executive be
entitled to receive any termination, severance, or separation benefits or other
payments from OrthoCyte upon termination of his employment for any reason under
the Original Employment Agreement.


7.             Turnover of Property and Documents on Termination.  Executive
agrees that on or before termination of his employment, he will return to
BioTime and all Related Companies all equipment and other property belonging to
BioTime and Related Companies, and all originals and copies of Confidential
Information (in any and all media and formats, and including any document or
other item containing Confidential Information) in Executive's possession or
control, and all of the following (in any and all media and formats, and whether
or not constituting or containing Confidential Information) in Executive's
possession or control:  (a) lists and sources of customers; (b) proposals or
drafts of proposals for any research grant, research or development project or
program, marketing plan, licensing arrangement, or other arrangement with any
third party; (c) reports, job or laboratory notes, specifications, and drawings
pertaining to the research, development, products, patents, and technology of
BioTime and any Related Companies; and (d) any and all inventions or
intellectual property developed by Executive during the course of employment.


8.             Arbitration.  Except for injunctive proceedings against
unauthorized disclosure of confidential information, any and all claims or
controversies between BioTime or any Related Company and Executive, including
but not limited to (a) those involving the construction or application of any of
the terms, provisions, or conditions of this Agreement; (b) all contract or tort
claims of any kind; and (c) any claim based on any federal, state, or local law,
statute, regulation, or ordinance, including claims for unlawful discrimination
or harassment, shall be settled by arbitration in accordance with the then
current Employment Dispute Resolution Rules of the American Arbitration
Association.  Judgment on the award rendered by the arbitrator(s) may be entered
by any court having jurisdiction thereof.  The location of the arbitration shall
be San Francisco, California.  Unless the parties mutually agree otherwise, the
arbitrator shall be a retired judge selected from a panel provided by the
American Arbitration Association, or the Judicial Arbitration and Mediation
Service (JAMS).  BioTime shall pay the arbitrator’s fees and costs.  Each party
shall pay for its own costs and attorneys' fees, if any.  However, if any party
prevails on a statutory claim which affords the prevailing party attorneys'
fees, the arbitrator may award reasonable attorneys' fees and costs to the
prevailing party.


 
7

--------------------------------------------------------------------------------

 
 
EXECUTIVE UNDERSTANDS AND AGREES THAT THIS AGREEMENT TO ARBITRATE CONSTITUTES A
WAIVER OF HIS RIGHT TO A TRIAL BY JURY OF ANY MATTERS COVERED BY THIS AGREEMENT
TO ARBITRATE.


9.             Severability. In the event that any of the provisions of this
Agreement shall be held to be invalid or unenforceable in whole or in part,
those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Agreement.  In the event that
any provision relating to the time period of restriction shall be declared by a
court of competent jurisdiction to exceed the maximum time period such court
deems reasonable and enforceable, then the time period of restriction deemed
reasonable and enforceable by the court shall become and shall thereafter be the
maximum time period.


10.           Agreement Read and Understood. Executive acknowledges that he has
carefully read the terms of this Agreement, that he has had an opportunity to
consult with an attorney or other representative of his own choosing regarding
this Agreement, that he understands the terms of this Agreement, and that he is
entering this agreement of his own free will.


11.           Complete Agreement, Modification.  This Agreement is the complete
agreement between the parties on the subjects contained herein and supersedes
all previous correspondence, promises, representations, and agreements, if any,
either written or oral.  No provision of this Agreement may be modified,
amended, or waived except by a written document signed both by BioTime and
Executive.


12.           Governing Law.  This Agreement shall be construed and enforced
according to the laws of the State of California.


13.           Assignability.  This Agreement, and the rights and obligations of
the parties under this Agreement, may not be assigned by Executive.  BioTime may
assign any of its rights and obligations under this Agreement to any successor
or surviving corporation, limited liability company, or other entity resulting
from a merger, consolidation, sale of assets, sale of stock, sale of membership
interests, or other reorganization, upon condition that the assignee shall
assume, either expressly or by operation of law, all of BioTime's obligations
under this Agreement.


14.           Survival.  This Section 14 and the covenants and agreements
contained in Sections 4 and 7 of this Agreement shall survive termination of
this Agreement and Executive's employment.


15.           Notices.  Any notices or other communication required or permitted
to be given under this Agreement shall be in writing and shall be mailed by
certified mail, return receipt requested, or sent by next business day air
courier service, or personally delivered to the party to whom it is to be given
at the address of such party set forth on the signature page of this Agreement
(or to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 15).

 
8

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.


EXECUTIVE:


/s/ William P. Tew
 
William P. Tew
 
Address:
 



BioTime, Inc.



 
By:
/s/ Robert W. Peabody
     
Robert W. Peabody
   
Title:
Sr. VP and Chief Operating Officer
 




 
Address:
1301 Harbor Bay Parkway, Suite100
   
Alameda, California 94502



OrthoCyte Corporation



 
By:
/s/ Robert W. Peabody
     
Robert W. Peabody
   
Title:
Sr. VP and Chief Operating Officer
 


 
9

--------------------------------------------------------------------------------

 

EXHIBIT A


California Labor Code Section 2870.


Application of provision providing that employee shall assign or offer to assign
rights in invention to employer.


(a)           Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:


(i)           Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or
(ii)           Result from any work performed by the employee for his employer.


(b)           To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

 
10

--------------------------------------------------------------------------------

 
 
EXHIBIT B


PRIOR MATTERS


None


 
11

--------------------------------------------------------------------------------